DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: Claims use inconsistent terminology.  For instance, Applicant recites “opposed arms” and then later discloses “the arms”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the end” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 8, Applicant uses the term “optionally loosely,” and it is unclear as to how one of ordinary skill in the art would ascertain the metes and bounds of this limitation without undue experimentation. What is considered loose? Or optionally loose? For the purpose of examination, claim 8 is interpreted that it the coupling element is not fixed in the recess formed in a face of the locking member.  
Claim 15 also discloses “an actuator” after already disclosing it in claim 1. It is unclear if this is another actuator or not. For the purposes of examination, it is the same actuator as claim 1.
Claims 2-14 are rejected based on their dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler US 3194595 (hereinafter referred to as Wheeler). 

Regarding claim 1, Wheeler discloses a locking mechanism comprising: 
an S-shaped locking member (16,18) comprising respective locking hooks (24) arranged at an end of opposed arms (16,18) of the locking member; 
a pivot (30) arranged between the arms of the locking member and around whose axis (at 30) the locking member rotates; 
a coupling (22+32+27+46) for coupling the locking member to an actuator (36+42)  for rotating the locking member around the pivot axis, the coupling comprising: 
at least one coupling element (27); 
an actuator coupling (46) for coupling the at least one coupling element to the actuator; and 
first and second drive couplings (22+32) for coupling the at least one coupling element independently to each arm of the locking member for transmitting rotational movement thereto (col. 2 lines 35-66), such that failure of one arm of the locking member will not cause loss of drive to the other arm of the locking member (both are attached to the actuator therefore in case one fails, the other is fully capable of performing the function).

Regarding claim 2, Wheeler discloses the locking mechanism as claimed in claim 1, wherein the at least one coupling element comprises a plate (27, based on the definition of plate by Merriam-Webster as “flat or level surface.”).

Regarding claim 3, Wheeler discloses the locking mechanism as claimed in claim 1, wherein the first and second drive couplings each comprise a dog element (22) engaging with the at least one coupling element and the locking member. (fig1-4)

Regarding claim 4, Wheeler discloses the locking mechanism as claimed in claim 3, wherein the dog element is a drive pin (22) or bolt extending from the respective locking member arm. (fig.1-4)

Regarding claim 11, Wheeler discloses the locking mechanism as claimed in claim 1, wherein the locking member comprises two separate arms (16, 18) each pivotally mounted about the pivot axis (fig.1-4). 

Regarding claim 12, Wheeler discloses the locking mechanism as claimed in claim 1, comprising a single coupling element. (see fig1-4, only one 27). 

Regarding claim 13, Wheeler discloses the locking mechanism as claimed in claim 12, wherein the locking member comprises two separate arms (16,18) each pivotally mounted about the pivot axis (fig1-4) and the single coupling element is sandwiched between the arms of the locking member (fig2).

Regarding claim 14, Wheeler discloses the locking mechanism as claimed in claim 1, wherein the actuator coupling comprises an arm (36) extending laterally (see fig. 1-3) from the coupling element.

Regarding claim 15, Wheeler discloses the locking mechanism as claimed in claim 1, further comprising the actuator coupled to the actuator coupling for rotating the locking member around the pivot axis (A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler US 3194595 (hereinafter referred to as Wheeler), alone.
Regarding claim 10, Wheeler teaches the locking mechanism as claimed in claim 1, however does not teach the locking member is formed as a unitary, one piece element. However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the locking member to be a unitary, one piece element in order to reduce material waste and reduce manufacturing costs since it has been held that forming an object that was formerly two pieces into a continuous piece, thus forming a unitary piece, is of routine skill in the art. MPEP 2144  


Allowable Subject Matter
Claim 5-7,9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Wheeler does not teach that the drive pin or bolt extends through the coupling element and the locking arm. Claims 6-7 are objected to based on their dependency on claim 5. 

sandwich a portion of the locking member in between. 
Regarding these claims, as these are structural elements, Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight or without rendering the existing prior art as unusable to teach these limitations as well as the limitations of claim 1. 
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Wheeler does not teach that the coupling element is located in a recess in the face of the locking member. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to locking mechanisms.
Related but not relied upon art: US 20160053720(IDS reference), US 7104500 (IDS reference), US 5819527 (IDS reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675